Opinion by
Mr. Justice McCollum,
We are unable to discover anything in the first, second and third specifications of error which calls for a reversal of this judgment. Strictly speaking the register itself was the best evidence of what was written or printed upon it.
The fourth, fifth and sixth specifications raise substantially the same question that was raised and passed upon in Perrine v. Jermyn, just decided [the preceding case.] In that case as in this the principal matter complained of was the instruction in relation to notice of the revocation or termination of the agency. Our ruling in that case applies to and governs this.
The specifications of error are overruled.
Judgment affirmed.